Title: the Marquis of Carmarthen to John Adams, 11 Dec. 1786
From: Carmarthen, the Marquis of
To: Adams, John


          
            
              Sir,
            
            

              Whitehall,

               Decr. 11th.
                1786.
            
          

          You will be pleased to recollect that, in the Month of May 1783,
              Mr. Hartley communicated to you, and the other
            Plenipotentiaries then residing at Paris, pursuant to the Instructions he had received,
            a Memorial from the Merchants trading to South Carolina and Georgia, representing their
            just Claims to an Indemnification for Debts due to them from the Creek and Cherokee
            Indians, for the Payment of which a Tract of Land on the Western Frontier of Georgia had
            been ceded to His Majesty in the Year 1773. I must also desire to recal to Your
            Recollection, that upon this Representation being made by Mr. Hartley, the American Plenipotentiaries, though they did not think themselves
            authorized to take Cognizance of the Affair, admitted the Justice of the Claim, and
            assured Mr. Hartley that they would transmit it to
            Congress.
          As Mr. Hartley, previous to the
            Conclusion of his Mission, received no Answer upon this Subject, I am under the
            Necessity of requesting You will inform me whether You are yet acquainted with the
            Determination of Congress relative to this Claim; and if not, that You will have the
            Goodness to take an early Opportunity of again representing the Case of these Sufferers,
            as highly deserving the Consideration of the United States, from whose Principles of
            Equity and Justice I cannot but hope the Memorialists will obtain all due Relief.
          I am, with great Truth and Regard, / Sir, / Your most obedient /
            humble Servant.

          
            
              Carmarthen.
            
          
        